After the opinion I gave at Wilmington, last spring, I searched the authorities, when I went home, with great diligence. Many of the instances are but dictums, but everywhere it seems to be held as law, and not to be disputed where the point occurs. It is so held in 4 Term, 310, and 306, in the notes. Wils., 134, was decided upon that principle, and 1 Strange, 556. I am very sure that the law is so, but let the case lie over till tomorrow, that Mr. Moore may have time to look into authorities.
WILLIAMS, J., assented.
Next morning, the Court having looked into authorities, mentioned the case again, and asked the counsel whether they would argue it; and they declining an argument, the Court gave judgment for the defendant.
See Andrews v. Mulford, ante, 311.
Cited: Copeland v. Collins, 122 N.C. 622; Dobbins v. Dobbins,141 N.C. 219. *Page 332 
(417)